Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to an RCE, filed on 12/05/2022. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 has been entered.
2.    Claims 1-20 are pending, wherein claims 1, 4, and 19-20 are amended.
Information Disclosure Statement (IDS)
3.	Applicant files an IDS on 12/05/2022; it is considered.
Response
4.	Since applicant files an RCE, new grounds of rejections are presented below; previous grounds of rejections are withdrawn.
Claim Rejections - 35 USC § 101
5.	Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter without significantly more.
With respect to independent claims 1, 19 and 20
Step 1:  Claims 1, 19 and 20 are directed to a method, device and non-transitory computer readable storage medium respectively.
Step 2A Prong 1: The claims recite the following limitations that are considered to be an abstract idea as being a mental process of making observations, evaluations and judgments.
providing, …, an expected pace of performance of a first service procedure for servicing a vehicle, wherein the expected pace of performance comprises a plurality of expected completion times of a plurality of steps of the first service procedure to complete the first service procedure by a target completion time,
receiving, …, an indication of a current pace of performance of the first service procedure, wherein the current pace of performance of the first service procedure is based on at least one input signal …during performance of the first service procedure on the vehicle, wherein the current pace of performance of the first service procedure comprises one or more actual completion times of one or more steps of the plurality of steps of the first service procedure.
As drafted, the claimed limitations are a process that, under their broadest reasonable interpretation, covers performance of the limitations in the human mind. The providing step and receiving step in the context of this claim encompass a person (e.g., a technician) providing a judgement of expected completion time of a given vehicle service procedure, and observing the actual progress of the given vehicle service procedure as it’s being performed. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 positively recite the following limitation that are considered to be additional limitations:
by a server to a computing device,
by the server from the computing device,
received at the computing device
providing, by the server, for display of a first pace indicator on a display interface, wherein the first pace indicator is representative of the current pace of performance of the first service procedure relative to the expected pace of performance of the first service procedure (applicant adds an input signal from another computing device is merely a generic input signal which is not significant further of a claimed limitation).
Independent claims 19 and 20 additionally recite one or more processors and a non-transitory computer-readable medium.
The step of providing data for display is recited at a high level of generality and amounts to a post-solution of displaying, which is a form of insignificant extra-solution activity. Additionally, the recited “by a server to a computing device”, “by the server from the computing device”, “received at the computing device”, “by the server”, “one or more processors” and “non-transitory computer readable medium” merely describe how to generally “apply” the otherwise mental judgement and observation in generic or general purpose computing component(s). Thus, taken alone or in combination with the rest of the limitations, the additional elements do not integrate the abstract idea into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by a server to a computing device”, “by the server from the computing device”, “received at the computing device”, “by the server”, “one or more processors” and “non-transitory computer readable medium” amount to nothing more than applying the exception using generic computer component(s). Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of  “providing…for display…” is insignificant extra-solution activity. Further, the additional limitation of  “providing…for display…” is well-understood, routine, and conventional activities because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. On 12/05/2022, applicant adds an input signal from another computing device is merely a generic input signal which is not significant further of a claimed limitation).Hence, claims 1, 19 and 20 are not patent eligible.
Claims  2-18 are further rejected as they fail to cure the deficiencies because they are merely directed to data output and insignificant extra solution activity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-3, 7-9, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al (US Pub 20030093286 A1) (hereinafter “Myers”), in view of .kpvida’s “what is a GANTT chart?”, in view of Webb (US Pub. 20150142491 A1). 
A. Per independent claim 1:   Myers suggests a method, a device, and a computer-readable medium capable of performing features: managing a project/task milestones, and displaying/guiding related that project/task to user(s) (see Myers, Fig. 4).
Myers suggests a claimed idea of “an expected pace of performance” by placing “a symbol” of Starting/Finishing a task during a task schedule period 450 (see Myers, Fig. 4 reference “S” or reference “F”).
providing, by a server to a computing device, an expected “pace” of performance of a first service procedure for servicing a vehicle, wherein the expected “pace” of performance (see Myers, Fig. 4 a correspond time of reference “F”).
Myers does not indicate on Fig.4 subsets of tasks that are integrated into a procedure to show expected completion times of steps of the first service procedure to complete the first service procedure by a target completion time; however, kpvida shows that step in a Gantt chart:

    PNG
    media_image1.png
    593
    898
    media_image1.png
    Greyscale

Myers suggest a step of receiving, by the server from the computing device, an indication of a current “pace “of performance of the first service procedure, (i.e., any updating/modification of this schedule including a work is ahead of schedule) wherein the current pace of performance of the first service procedure comprises one or more actual completion times of one or more steps of the plurality of steps of the first service procedure (i.e., this step of receiving by the server is reflected with updated status  (including claimed “pace performance” of “actual time bar 455”, see Myers, Fig. 4 reference 455) ; and
Myer also suggests a step of providing, by the server, for display of a “first pace “ indicator on a display interface, wherein the first pace indicator is representative of the current “pace” of performance of the first service procedure relative to the “expected pace” of performance of the first service procedure (i.e., displaying and providing an updated schedule/milestone to users, see Myers, Fig. 4).

    PNG
    media_image2.png
    714
    1037
    media_image2.png
    Greyscale

Based on Myers’ teaching of Fig. 4, point 456 is a “planned” deliverable time, and point 457 is an “actual” deliverable time, this output clearly shows a worker/task milestone/pace.
Applicant claims “wherein each of the one or more actual completion times of the one or more steps corresponds to  a respective input signal of the at least one input signal received at the computing device” – Myers discloses this claimed step in the abstract as updating data (including completion time) at a computing device (i, see Myers, the abstract).
Webb suggests about inputting data (i.e., updating data including actual completing time are inputted via Webb, Fig. 4 from block 416 to block 412).

    PNG
    media_image3.png
    602
    839
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Myers (see Myers Fig. 4) with kpvida’s Gantt chart, and with Webb to display an integration of subset of task/activities into an overall project (see Webb, FIGs. 4, 10), to show closely a actual status of related elements (including completion time) while servicing a vehicle.
B.	Per independent claims 19, and 20: The rationales and references for a rejection of claim 1 are incorporated.
	These claims’ limitations are merely general structural ’s abilities to perform limitations in rejected steps of claim 1 (including generic processors, storage device(s)); therefore, these claims’ limitations are also rejected on obviousness.
C.	Per dependent claim 2: The rationales and references for a rejection of claim 1 are incorporated.
	Myer does not disclose several tasks of a plan; however, Kpvida teaches a chart having different  activies/tasks. Kpvida suggests about providing, by the server, for display of a second pace indicator on the display interface, wherein the second pace indicator is representative of a current pace of performance of a second service procedure relative to an expected pace of performance of the second service procedure  Applicant’s claimed step is merely integrated additional task/activity to the same Gantt chart (as in a similar representation below) to reflect  a same time axis (see kpvida’s Gantt chart: 

    PNG
    media_image1.png
    593
    898
    media_image1.png
    Greyscale

D.	Per dependent claim 3: The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims a first pace indicator comprises an alert indicating that the first service procedure has been started; however, Myer suggests that idea to recognize an alert (i.e., “a first pace indicator” can be a symbol S: a starting point on an actual time bar 455, see Myers, Fig. 4 reference 455).
E.	Per dependent claim 7: The rationales and references for a rejection of claim 1 are incorporated.
Myers also suggests a display interface is on the computing device (i.e., a user’s computer I/F: a display, a keyboard .etc, see Myers, claim 1)
F.	Per dependent claim 8: The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims that a display interface is separate from the computing device; Webb shows that a separate monitor 414 interfacing with a computer 400 for displaying computer signals/information (for example, see Webb Fig. 4).
G.	Per dependent claim 9: The rationales and references for a rejection of claim 1 are incorporated.
It has been understood that a claimed step of determining the expected pace of performance based on a shop average for the first service procedure (i.e., estimating milestone for a service/task using a Gantt chart based on past experiences).
H.	Per dependent claim 12: The rationales and references for a rejection of claim 1 are incorporated.
Myers also suggests an amount of time during performance of the first service procedure (i.e., “actual time bar 455” reflects claimed “an elapsed amount of time during performance of the first service procedure”, see Myers, para. [0042]).
I.	Per dependent claim 13: The rationales and references for a rejection of claim 1 are incorporated.
Kpvida suggests a first pace indicator comprises/includes an indication of an amount of time remaining from the target completion time (i.e., WBS 1.1 Activity A with an indication of 75% activity completed (comparing to a target completion time), see kpvida’s Gantt chart) .
J.	Per dependent claim 18: The rationales and references for a rejection of claim 1 are incorporated.
Myers also suggests about determining of expected completion time of a service procedure by referencing a source that includes past completion times of vehicle service procedure steps (i.e., using data from past work projects for work scheduling: estimating a service time to complete a job, see Myers, para. [0055]).
7.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers in view of .kpvida, in view of Webb, and in view of Barts et al., (US Pub 20020082893 A1).
The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims that a first pace indicator comprises an alert indicating that the first service procedure is behind schedule (e.g., in a status where a starting point on an actual time bar 455 behind a symbol S of a milestone bar 454, see Myers, Fig. 4 reference 455).
	Myers and kpvida may not expressly disclose about providing for alerts and alarms when units fall behind schedule; however, Barts teaches that claimed limitation (see Barts, para [0800] i.e., “The tracking system 34 is a system that provides visibility of the unit to the user. The tracking system 34 will let the inquiring person know the units' location in the pipeline, its' status compared to a planned time in transit at each stage of the transportation, provide for alerts and alarms when units fall behind schedule, and give a view of the network in progress, down to the vehicle level if desired. This has been recognized by the inventors as being critical to assuming responsibility for the manufacturer's distribution network 20. Visibility of the vehicles in transit will be a quantum leap forward towards improving delivery times.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Myers, kpvida, Webb with Barts et al to present a status of “behind schedule” (see Barts, para [0800]) on a Gantt chart to clearly display a progress of a specific plan.
8.	Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers in view of .kpvida, in view of Webb, and in view of Goodspeed’s milestone (US Pub. 20020065826 A).
A. Per dependent claim 5: The rationales and references for a rejection of claim 1 are incorporated.
	Myers and kpvidia do not disclose a first pace indicator comprises an alert indicating that the first service procedure is ahead of schedule; however, Goodspeed takes it into account milestone (i.e., “External and shared task assignments can go through status and location changes just as internal task assignments do. This means that the owner is free to schedule alert notifications to be automatically generated upon external status or external task changes or upon sudden conflict of an external or shared task list item with another external, internal or shared task list item or upon a given physical proximity of those performing the external or shared task. Therefor if the doctor or dentist office updates your external task list indicating it is running more than say 15 minutes behind you might automatically generate an alert to yourself. If the scheduled dishwasher repair person is suddenly detected within 200 meters of your house an hour ahead of posted schedule and you are alerted to this fact, you may not leave the house to run a planned errand at this time.” see Goodspeed para. [0330])
Further, this milestone can be done in a Gantt’s chart i.e., in a situation where activity D is planed to begin at week 5, however, it is already begun at week 4 alerting by a well-known computer tone of a predetermined status (0% completion/a marking) to draw a user’s attention, see kpvida’s Grantt chart) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Myers, kpvida, and Webb with Goospeed to show and alert a status of ahead of schedule (for a service - see Goodspeed para. [0330]) in a milestone of a plan for a clear comparison on a Gantt chart.
B.	Per dependent claim 6: The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims that a first pace indicator comprises an alert indicating that the first service procedure is about to be completed during a process (i.e., a user is alerted by an activity A via a well-known computer tone of a predetermined status to draw a user’s attention – 100% completion/a marking, see kpvida’s Grantt chart, and Goodspeed’s “automatically generate an alert”) para. [0330]). 
9.	Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers in view of .kpvida, in view of Webb, and in view of Wezter et al. (US Pat 8266066 B1), and in view of Chaar et al. (US Pat. 8452629 B2).
A. Per dependent claim 10: The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims:
determining an effective pay rate for the first service procedure, wherein the effective pay rate comprises a base pay rate that is adjusted based on the current pace of performance relative to the expected pace of performance (i.e., a well-known labor cost based on a labor/hour or a labor cost/a portion of hour); and
providing for display of the effective pay rate on the display interface. (e.g., a bill for service presenting to a customer).
Myers and kpvida do not expressly disclose about disclosing of pay rate, and updating a project’s progress as claiming above; however, Wezter et al., and Chaar et al., updating those parameters to show more details (e.g., a cost/charge) to a viewer.
see Wezter et al., col 2 lines 30-43 “7) Maintenance, Repair, and Overhaul ("MRO") may be defined as that class of business activities that occur "post-delivery" to a customer (i.e., once title has passed to the customer). It is not intended to encompass that activity which may occur during manufacture or pre-delivery test. The delineation helps one to understand the schedule and financial nature of MRO, and not to become improperly focused on non-MRO. One example of this is the work that results from wear and tear during aircraft production flight test (oil filter changes/brake calibration/etc.) that also occurs on a regular basis during fleet operation. The nature of the two functions are not physically different, but have different business imperatives surrounding them which change their cost profile (skill levels authorized to perform the task; hourly pay rate; etc.).” and
see Chaar et al. col.  25 line 59  to col.26 line 8 “(234) As depicted in FIG. 17, when the status changes within the software factory 100, an alert is sent to a -project management tool 1702, which is standardized and accessible to multiple managers/departments/etc. Within the project management tool 1702 is a project plan 1704, which describes steps taken to complete a project within the software factory 100. Note that the steps may be human based (e.g., "Manual step A," which may be the selection of a team to work on a particular project; "Manual step B," which may be the assignment of a sub-project to a particular software engineer, etc.) or they may be computer based (e.g., performing Work Packet 1 followed by performing Work packet 2, etc.). Each time a status changes for a work packet in the software factory 100, this status change is transmitted via an alert to the project management tool 1702, thus allowing the project management tool 1702 to update the progress (and thus schedule) of the project.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Myers , kpvida, Webb with Wezter et al and Chaar et al to present more details about an updated cost/charge, or a completed time (see Wezter et al., col 2 lines 30-43, and Chaar et al., col. 25 line 59 to col. 26 line 8)  relating to a project on a Gantt’s chart to improve a chart’s characteristic.
B. Per dependent claim 11. The rationales and references for a rejection of claim 1 are incorporated.
 Applicant claims steps:
determining that an expected completion time for a current step of the first service procedure has been exceeded (i.e., determine if  a service step is behind schedule – see Myers Fig. 4, point 456 is a “planned” deliverable time, and point 457 is an “actual” deliverable time, this output clearly shows a worker/task milestone/pace by comparison); and
providing for display of at least one piece of supplemental service information on the display interface (i.e., additional cost/service: replacing a broken signal bulb or plus changing engine oil – see Wezter et al., col 2 lines 30-43).
10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Myers, in view of .kpvida,  in view of Webb, and in view of Li et al. (CN 104025573 A) (hereinafter “Li”). 
The rationales and references for a rejection of claim 1 are incorporated.
This claim 14 is directed to a method comprising steps to follow; applicant uses a camera to supply inputs to a computer device wherein this camera relays its recorded data, then transmitting to a receiver.
Myers does not disclose about using a camera to record data, and then to updating a service; however, Li already suggests  this claimed idea (wherein an input device may be a camera as an updating source - see Li para. [0137] “... in order to accelerate the tracking process, the matching module 82 can time between camera based on learning-space relevance to remove candidate. after the trace packet is finished, the system can update the appearing and disappearing timestamp of the character by using the character table 84 to determine such as which customer, customer waiting a long time, customers in the store for a long time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Myers (see Myers Fig. 4) with kpvida’s Gantt chart, Webb and with Li (in para. [0137]) to obtain data from a camera for updating a Gantt chart since using a camera would provide additional data automatically for convincible reports. 
11.	Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers in view of .kpvida, in view of Webb, in view of Li, and in view of Wilson (US Pub 20130268310 A1) .
The rationales and references for a rejection of claim 14 are incorporated.
Myers, kpvida, Webb, and Li do not disclose about an effective time by adjusting a stop time and a start time.
However, Wilson suggests about effective time planning by adjusting the expected pace of performance of the first service procedure based on an amount of time elapsed between the stop time and the restart time. (i.e., using an  effective/quality time during  a service)
see Wilson para.[0001] “Tasks are commonly stand-alone pieces of work. But often tasks are part of a set of actions to complete a large or complex job, problem, or assignment. Tasks may be accomplished by persons, acting as individuals or as part of a group. In a similar way, a group may also accomplish tasks, as an independent group or as part of a larger group. In many instances, task planning and time management for individuals or groups are often constrained by parameters, such as an individual person's abilities, scheduled events, previously scheduled tasks as well as parameters relating to a planned task, such as its scope, quality, quantity, budget, as well as other potential parameters”. and
see Wilson para. [0002] “Time management is commonly practiced by persons through the scheduling of tasks and events for purposes such as improving effectiveness and efficiency, and for coordinating plans with others Effective time management is important for individuals as well as for organizations, such as businesses, schools, government units and other entities. For example, within a business context, task planning commonly involves the organization and management of resources to complete specific goals and objectives”.
	The claimed steps are not novel, it would be well-known to adjust a service time because it also includes a lunch break time. The motivation would be to account accurately a labor time to charge a customer (see Myers, Fig. 4 wherein the task description indicates monthly performances – if changing by labor hours, on an average, it would cost a month of 4 wks x 5 days x 8 hrs/day = 160 hrs/month of labor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Myers, Webb, Li, and kpvida with Wilson to plan time effectively to avoid additional cost to a project (i.e., disclosing time/budget management - see Wilson para. [0001]-[0002]).
12.	Per dependent claim 17: The rationales and references for a rejection of claim 14 are incorporated.
Myers already suggests an actual/(updated data) is input (see Myers, the abstract); kpvida suggests::
determining a percentage of time that the video data represents to perform a task (e.g., a vehicle engine oil change)
determining that the percentage of time is below an expected percentage of time (see kpvida Gantt’s chart); and
in response to determining that the percentage of time is below an expected percentage of time, providing for display of a warning signal on the display interface (i.e., placing a symbol/indication or a milestone chart).
Kpvida does not disclose about video time; however, “video time” is virtual time that similar to real-time in reality; therefore Kpvida suggests WBS 2.1 Activity E with 0% complete according to “TODAY” mark, that WBS 2.1 Activity E must be COMPLETED already; it would be reasonable to display of a warning signal to users; the motivation is to alarm users of an incomplete task that effect others; this incompletion slow down an integration of involved services.
Conclusion
13.	Claims 1-20 are rejected. 
14.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662